Citation Nr: 0826405	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the left knee, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the right knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee disability on the 
basis of instability. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability 
manifested by instability. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO that confirmed and continued previously assigned 10 
percent ratings for the service-connected traumatic arthritis 
of each knee.  By the same rating action, the RO granted 
service connection for left and right knee disability on the 
basis of instability and assigned an initial 10 percent 
evaluation for each knee 

In a Substantive Appeal, received by the RO in August 2006, 
the veteran specifically limited his appeal to the issues as 
listed on the preceding page.  


FINDINGS OF FACT

1.  The service-connected traumatic arthritis of the left 
knee currently is shown to be manifested by some effusion 
with normal extension and flexion limited to 125 degrees; no 
painful movement, fatigability or weakness is demonstrated.  

2.  The service-connected traumatic arthritis of the right 
knee is shown to be manifested by normal extension and 
flexion limited to 130 degrees; no painful movement, 
fatigability or weakness is demonstrated.  

3.  The service-connected left knee disability is not shown 
to be manifested by more than mild instability or recurrent 
subluxation.  

4.  The service-connected right knee disability is not shown 
to be manifested by more than mild instability or recurrent 
subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected traumatic arthritis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected traumatic arthritis of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).

3.  The criteria for the assignment of an initial, separate 
rating in excess of 10 percent for the service-connected left 
knee disability on the basis of instability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including Diagnostic Code 
5257 (2007).  

4.  The criteria for the assignment of an initial, separate 
rating in excess of 10 percent for right knee instability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including 
Diagnostic Code 5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  



       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim on appeal.  The veteran should be 
informed as to what portion of the information and evidence 
VA will seek to provide, and what portion of such the 
claimant is expected to provide.  

With regard to the increased evaluation claims on appeal and 
included in the decision below, the Board is aware of the 
United States Court of Veterans Appeal's (Court) recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

In this case, the Board is aware that the VCAA letters, 
issued by the originating agency in April and August 2004, do 
not contain the level of specificity set forth in Vazquez-
Flores.  

The Board, however, does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims files reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, in written statements submitted throughout 
the appeal, the veteran demonstrated an understanding of the 
evidence necessary to substantiate his increased evaluation 
claims discussed in the decision below.  For example, on his 
VA Form 9, received by the RO in August 2006, he described in 
detail the condition and current severity of his knee 
disability.  

This discussion by the veteran indicated an awareness on his 
part that information about such effects, with specific 
examples, is necessary to substantiate the instant increased 
evaluation claims.  Significantly, the Court in Vazquez- 
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected traumatic 
arthritis of the left and right knees on his employability 
and daily life, the Board does not view said disorders to be 
covered by the second requirement of Vazquez-Flores, and no 
further analysis in that regard is necessary.  

Finally, a November 2004 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in a 
July 2006 statement of the case.  The veteran was accordingly 
made well aware of the requirements for increased evaluations 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.  

With regards to the veteran's initial evaluation claims 
discussed in the decision below, the United States Court of 
Appeals for Veterans Claims (Court) has elaborated that 
filing a notice of disagreement begins the appellate process, 
and any remaining concerns regarding evidence necessary to 
establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the 
notice provisions of 38 U.S.C. §§ 5104 and 7105.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007).  

Where a claim has been substantiated after the enactment of 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, No. 05-0876 (Fed. 
Cir. May 19, 2008)  


	Duty to Assist

Regarding VA's duty to assist the appellant with his 
increased and initial rating claims on appeal, service 
medical records, post-service private and VA examination and 
clinical treatment reports, along with statements of the 
veteran, have been associated with the claims files.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 
(Fed. Cir. 2004).  


II.  Relevant Laws and Regulations 
	
       Increased Rating-general criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2007). 38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


	Initial Ratings-general criteria

Since part of the appeal concerns initial rating claims, the 
rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Rather, at the time of an initial rating 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125 (1999).  


       Rating the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2007).  


       Knee-rating criteria

The veteran's service-connected traumatic arthritis of the 
right and left knees are currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5010-5260 (2007).  

By a November 2004 rating action, the RO granted service 
connection for right and left knee instability; initial 10 
percent evaluations were assigned to each knee under DC 5257, 
effective on March 22, 2004.  

Diagnostic Code (DC) 5010 provides that traumatic arthritis 
is rated under Diagnostic Code 5003, pertinent to 
degenerative arthritis.  Under Diagnostic Code 5003, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003.  The normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate II.  

Under DC 5260 [limitation of flexion of the leg], 0, 10, 20, 
and 30 percent evaluations are assigned for flexion limited 
to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 
4.71a, DC 5260 (2007).  

Under DC 5261 [limitation of extension of the leg], 0, 10, 
20, 30, 40, and 50 percent evaluations are warranted where  
extension is limited to 5, 10, 15, 20, 30 and 45 degrees, 
respectively.  38 C.F.R. § 4.71a, DC 5261 (2007).  

Under DC 5257, 10, 20 and 30 percent disability ratings are 
warranted for slight, moderate and severe recurrent 
subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, DC 5257 (2007).  

Under DC 5258, a 20 percent evaluation is in order for 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, DC 5258 (2007).  

Under DC 5259, a 10 percent evaluation is assigned in cases 
of symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259 (2007).  


III.  Analysis

At the outset, the Board observes that VA's General Counsel 
has held that, under certain circumstances, a separate 
disability evaluation may be assigned for arthritis of the 
knee under DC 5003 in addition to the rating for instability 
under DC 5257. VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  

Since, however, service connection has already been 
established--and separate 10 percent disability evaluations 
have been assigned for traumatic arthritis and instability of 
the right and left knees---the above-referenced precedent 
General Counsel Opinions do not apply to the increased and 
initial evaluation claims on appeal and will not be further 
discussed in the analysis below. 


1.  Traumatic Arthritis Left and Right Knees

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the claims for 
increased ratings in excess of 10 percent for service-
connected traumatic arthritis of each knee.  

In reaching the foregoing determination, a November 2006 VA 
examination report contains evidence that extension and 
flexion of the knees was from 0 to 125 on the left and 130 
degrees on the right.  Based on this evidence, increased 
ratings in excess of 10 percent rating under DCs 5260 or 5261 
based on limitation of flexion and extension, is not for 
application in this case.  

When applying these code sections, consideration must be 
given to such symptoms as painful motion, functional loss due 
to pain, weakened movement, excess fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  

The November 2006 VA examiner specifically indicated, 
however, that there was no evidence of an increase "in 
symptoms" as a result of respective activities during said 
examination (i.e. DeLuca criteria).  

As there is also no evidence of symptomatic removal of 
semilunar cartilage of the left and right knees, increased 
evaluations under DC 5259 (2007) is not for consideration in 
this case.  

Moreover, since the veteran has essentially normal range of 
motion of his knees, he also cannot receive separate ratings 
for limitation of flexion and extension in either knee.  See 
VAOGPREC 9-04 (September 17, 2004) (where VA's Office of 
General Counsel determined that flexion (a retrograde motion) 
in bending the leg and extension (a forward motion) in 
straightening the leg, while involving limitation of motion 
along the same plane, nonetheless serve different functional 
roles such that they are not duplicative or overlapping, and 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding (at 38 
C.F.R. § 4.14), regardless of whether the limited motions are 
from the same or different causes.)  

For these reasons, the claims for increased rating in excess 
of 10 percent for the service-connected traumatic arthritis 
of either knee must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the veteran's claims, however, this doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 38 
U.S.C.A. 5107(b); 38 C.F.R. § 4.3.  


2.  Instability of the Left and Right Knees

The Board also has considered whether the veteran's ratings 
for his service-connected instability of the left and right 
knees should be "staged."  The record, however, does not 
support assigning different percentage disability ratings 
during the relevant period in question because at no time has 
the service-connected instability been more than 10 percent 
disabling since the award of service connection, March 22, 
2004.  Fenderson, 12 Vet. App. at 125-26.  

In reaching the foregoing determination, the VA examination 
reports, dated in October 2004 and November 2006, contain 
evidence of mild left and right knee instability.  For 
example, mild-mediolateral right and left knee instability 
was shown on the VA examinations, conducted in October 2004 
and November 2006.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257 contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45, 
which concern the applicability of a higher evaluation in 
cases of such symptomatology as painful motion and functional 
loss due to pain.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In view of the noted criteria, the Board finds no basis for 
initial evaluations in excess of 10 percent for service-
connected instability of either knee.  


3.  Other Considerations

Finally, the Board has considered whether the veteran's right 
and left knees scars may warrant an assignment of separate 
compensable ratings pursuant to any of the diagnostic codes 
set forth at 38 C.F.R. § 4.118 (2007).  See Esteban v. Brown, 
6 Vet. App. 529 (1994).  

In this case, however, there is no basis for the assignment 
of any such ratings.  An October 2004 VA examination report 
revealed that the veteran had a non-tender six (6) centimeter 
and "residual scar" on the left and right knees 
respectively.  These findings would not support the 
assignment of a separate compensable ratings under 38 C.F.R. 
§ 4.118.  See, 38 C.F.R. § 4.118, DCs Codes 7801-7805 (2007).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In this case, the Rating Schedule is not 
inadequate.  It has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with employment.  

In addition, a November 2006 VA examination report reflects 
than the veteran was employed.  Therefore, the Board finds 
that referral for consideration of an extraschedular rating 
for this disability is not warranted.  




ORDER

An increased rating for the service-connected traumatic 
arthritis of the right knee is denied.  

An increased rating for the service-connected traumatic 
arthritis of the left knee is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected right knee disability on the basis of 
instability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected left knee disability on the basis of 
instability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


